DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “event camera” and  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit arranged to recognize the predetermined difference between the first target frequency and the second target frequency” in claims 10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 10 requires “a control unit arranged to recognize the predetermined difference between the first target frequency and the second target frequency.” However, the specification does not provide an adequate explanation as to how a control unit is arranged to recognize the predetermined difference between the first target frequency and the second target frequency. More specifically, the specification, in Para. 141, describes “A visual light communication receiver (200) includes an event camera arranged to detect flash light, and a control unit arranged to recognize the predetermined difference between the first target frequency and the second target frequency.” However, this is only stating the desired result to be achieved without providing the adequate explanation as to how this performed. In Fig. 4, a visual light communication receiver 200 is illustrated, wherein the receiver 200 comprises optical sensor, light demodulation, and message reconstruction block. These are generic optical blocks that may work together to retrieve information encoded on the optical signal, but they do not produce frequency difference. 
	In summary, the description only provides the desired results achieved not how the applicant structurally configured the VLC receiver to accomplish the desired results. Here, only structural description revealed by the applicant is that the VLC receiver with generic optical communication components. However, this is only a general description of a typical the optical communication receiver. Thus, the description clearly fails to allow persons of ordinary skill in the art to recognize that he or she has invented what is claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
	The dependent claim 11 is rejected for being dependent on the rejected claim 10.
Claim 12 requires “a control unit arranged to recognize the predetermined difference between the first target frequency and the second target frequency.” However, the specification does not provide an adequate explanation as to how a control unit is arranged to recognize the predetermined difference between the first target frequency and the second target frequency. More specifically, the specification, in Para. 141, describes “A visual light communication receiver (200) includes an event camera arranged to detect flash light, and a control unit arranged to recognize the predetermined difference between the first target frequency and the second target frequency.” However, this is only stating the desired result to be achieved without providing the adequate explanation as to how this performed. In Fig. 4, a visual light communication receiver 200 is illustrated, wherein the receiver 200 comprises optical sensor, light demodulation, and message reconstruction block. These are generic optical blocks that may work together to retrieve information encoded on the optical signal, but they do not produce frequency difference. 
	In summary, the description only provides the desired results achieved not how the applicant structurally configured the VLC receiver to accomplish the desired results. Here, only structural description revealed by the applicant is that the VLC receiver with generic optical communication components. However, this is only a general description of a typical the optical communication receiver. Thus, the description clearly fails to allow persons of ordinary skill in the art to recognize that he or she has invented what is claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	In the present instance, the claim limitation defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
	The written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could device an algorithm to perform the specialized programmed functions. For written description, the specifications filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
	The dependent claim 13-14 are rejected for being dependent on the rejected claim 12.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected. Claim limitation “an event camera arranged to detect flash light, and a control unit arranged to recognize the predetermined difference between the first target frequency and the second target frequency” in claims 10 and 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. More specifically, VLC receiver 200 is shown in Fig. 4 and consists of optical sensor, light demodulation, and message reconstruction blocks. However, these are generic optical communication components of an optical receiver. They are use to recover the information embedded in the optical signal and they do not measure frequency difference. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	The dependent claims 11 and 13-14 are rejected for being dependent on the rejected claims 10 and 12.
	
Claim 5 requires “to emit red position light.” It is unclear what the applicant means by emitting red position light. Is it referring to emitting light with information on the red light position? For the purpose of compact prosecution, the limitation will be considered to mean “to emit red light.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US10637575B2).
	Regarding claim 10, Zhang et al. discloses Visual light communication receiver (Fig. 1; the location identifying device 18) comprising: 
	an event camera (Fig. 1; Fig. 3; a multi-pixel CMOS camera 46) arranged to detect flash light (Fig. 1; Column 5, lines 18-21; Column 4, lines 57-61; the portable location-identifying device 18 is used to characterize the closest light fixture 20 to extract a fingerprint from the closest light fixture 20. The fingerprint is the first harmonic 26 uniquely identifying each light fixture), and a control unit arranged to recognize the predetermined difference between the first target frequency and the second target frequency (Fig. 1; Column 4, lines 28-38 and 50-53; the high-frequency signals from each light fixture 20 in the form of identifying frequency spectra 23 are used, wherein the fundamental frequency 24 and the first harmonic frequency 26 are shown in the figure. Each spectra 23 provide a fundamental frequency 24 at a switching frequency of the inverter (20 to 60,000 hertz) as well as various harmonics of this fundamental frequency 24 that includes the first harmonic 26. The first harmonic 26 vary by a range among different light fixtures 20 of a few kilohertz because of manufacturing variations and can be readily distinguished. (The fundamental frequency 24 is set while first harmonic frequency vary as shown in Fig. 1. Thus, it is the difference of the first harmonic frequency and the fundamental frequency that serves as a fingerprint)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn et al. (US20170148310A1) in view of Inskeep et al. (US10567079B1).
	Regarding claim 1, De Bruijn et al. discloses Visual light communication emitter (Fig. 1) for a vehicle comprising: 
	a first light emitter (Fig. 1; a plurality of lighting device 4 is shown) arranged to emit flash light which is modulated at a first target frequency (Fig. 1; Para. 41; the light emitted by the lighting element of each of the one or more luminaries is modulated with a coded light component at a modulation frequency. The modulation may take the form of a sinusoid or rectangular waveform) in a dedicated non-visible spectrum (Fig. 1; Fig. 10; Para. 44; a plurality of luminaires 4i, 4ii is each configured to embed a different respective coded light component modulated at a respective modulation frequency into the light emitted from the respective lighting element. Figure 10 shows modulation frequencies of 264 and 492 Hz. These frequencies are in non-visible spectrum), 
	a second light emitter (Fig. 1; a plurality of lighting device 4 is shown) arranged to emit flash light which is modulated at a second target frequency (Fig. 1; Para. 41; the light emitted by the lighting element of each of the one or more luminaries is modulated with a coded light component at a modulation frequency) in the dedicated non-visible spectrum (Fig. 1; Fig. 13; Para. 44; a plurality of luminaires 4i, 4ii is each configured to embed a different respective coded light component modulated at a respective modulation frequency into the light emitted from the respective lighting element. Figure 13 shows modulation frequencies 492 and 364Hz. These frequencies are in non-visible spectrum), and wherein a difference between the first target frequency and the second target frequency is predetermined (Fig. 1; Fig. 13; Para. 86; Para. 87; the modulation frequency is chosen to be 364 Hz. This choice results in a good detectability of all three frequencies with proper spatiotemporal frequency selectivity. The controller 21 configures to select the modulation frequency such that there is greater than a threshold difference in the apparent spatial frequency of the modulation).
	However, the present system does not expressly disclose arranged to communicate a status of the vehicle; authenticate the status of the vehicle.
	Inskeep et al. discloses arranged to communicate a status of the vehicle (Fig. 1; Column 3, lines 36-39; one of the vehicles 100 and 102 use visual light communication (VLC) to broadcast status message (e.g., safety messages, coordination messages, etc)); authenticate the status of the vehicle (Fig. 1; Fig. 4; Column 7, lines 32-33; the VLC module determines whether an acknowledge (ACK) message has been received. (In combination with De Bruijn et al., this authentication step is possible because the frequency separation shown in Figure 13 of De Bruijn et al.)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the free-space optical communication system of De Bruijn et al. in the vehicle-to-vehicle communication, as taught by Inskeep et al., in order to communicate safety information between the vehicles. 
	Regarding the limitation "so as to authenticate the status of the vehicle ", it has been held that a recitation with respect to the manner in which a claim apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex Parte Masham, 2 USPQ2d 1647 (1987)).
	Regarding claim 2, the present combination discloses Visual light communication emitter according to claim 1, as described and applied above, wherein the first target frequency and the second target frequency are between 1 kHz and 1 MHz (De Bruijn et al., Fig. 9; as shown in the figure, depending on Texp , the good modulation frequency changes). Regarding the limitation, the modulation frequency is in the range of 1 kHz and 1 MHz. However, there is no evidence that the such modification have any mechanical function in relation to the underlying article or does it provide any unexpected advantage. That is, the system will not perform any differently whether or not the modulation frequency is modified in the range of 1 kHz to 1 MHz. And, the prior art would have performed equally as well as the claimed invention. Thus, utilizing frequency range in 1kHz to 1 MHz is a design choice.
	Regarding claim 3, the present combination discloses Visual light communication emitter according to claim 1, wherein the difference between the first target frequency and the second target frequency is selected in the range of 0.01 kHz to 1 kHz, preferably 0.1 kHz to 0.5 kHz (De Bruijn et al., Fig. 13; the modulation frequencies are  492 and 364Hz).
	Regarding claim 5, the present combination discloses Visual light communication emitter according to claim 1, as described and applied above, wherein the first light emitter is arranged to emit red stop light when installed in the vehicle, and the second light emitter is arranged to emit red position light when installed in the vehicle (Inskeep et al., Fig. 1; Column 4, lines 45-47; the VLC transmitters 108a and 108b are incorporated into the lights of the vehicle 100 (e.g., the headlights, the brake lights, etc). The brake light emits red light).
	Regarding claim 7, the present combination discloses Visual light communication emitter according to claim 1, as described and applied above, wherein the visual light communication emitter is arranged to emit flash light so as to communicate data comprising a unique identification of the visual light communication emitter or a speed of the vehicle or a moving direction of the vehicle or a localization of the vehicle (De Bruijn et al., Fig. 1; Para. 67; each modulation frequency is selected to be unique and can be mapped to an identifier of the respective luminaire 4).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn et al. (US20170148310A1) and Inskeep et al. (US10567079B1) in view of Takahashi et al. (US20200211386A1).
	Regarding claim 8, the present combination discloses Visual light communication emitter according to claim 1, as described and applied above.
	However, the present combination does not expressly disclose a dirt sensor or a proximity sensor.
	Takahashi et al. discloses a dirt sensor or a proximity sensor (Fig. 1; Para. 26; the information about the vicinity of the host vehicle 15 input to the voice/periphery information input unit 21. The information on whether there is an object relatively approaching the host vehicle 15 which is obtained by a proximity sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a proximity sensor, as taught by Takahashi et al., in order to alert the system whether there is an object approaching the vehicle. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn et al. (US20170148310A1) and Inskeep et al. (US10567079B1) in view of Sasaki (US20220060258A1).
	Regarding claim 9, the present combination discloses Visual light communication emitter according to claim 1, as described and applied above.
	However, the present combination does not expressly disclose a wiper.
	Sakai discloses a wiper (Fig. 10; Para. 113-114; a wiper of the vehicle is shown. The wiper of the vehicle is a cleaner included in the optical communication system such that it enables removal of dirt which obstructs the communication).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system to include a wiper, as taught by Sakai, in order to remove dirt that obstructs the optical communication.
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636